Citation Nr: 1759995	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-03 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lower back pain.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to February 1989 and from May 2009 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction now resides with the RO in Columbia, South Carolina.

FINDING OF FACT

In November 2017, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating he wished to withdraw from appellate review his current claim on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted correspondence in November 2017 indicating he wished to withdraw from appellate review his claims of entitlement to service connection for low back pain and for callus, right fifth finger.  The Board notes that the issue of entitlement to service connection for callus, fifth finger was adjudicated in June 2017, prior to receipt of the Veteran's withdrawal of appeal of this claim.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


